

115 HR 5426 IH: Water and Targeted Environmental Research Act of 2018
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5426IN THE HOUSE OF REPRESENTATIVESApril 5, 2018Mr. Young of Iowa (for himself and Mrs. Noem) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 with respect to conservation innovation grants and
			 payments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Water and Targeted Environmental Research Act of 2018 or the WATER Act. 2.Conservation innovation grants and payments (a)Competitive grants for innovative conservation approachesSection 1240H(a)(2)(B) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(a)(2)(B)) is amended by inserting (which may include in-kind contributions provided by a cooperative extension service or a State agricultural experiment station, as defined in the National Agricultural Research, Extension, and Teaching Policy Act of 1977) before to promote environmental enhancement.
 (b)Air quality concerns from agricultural operationsSection 1240H(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(b)(2)) is amended by striking 2018 and inserting 2023.
 (c)Reporting and databaseSection 1240H(c) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(c)) is amended to read as follows:
				
					
						(c)
						Reporting and database
 (1)ReportingNot later than December 31, 2014, and every two years thereafter, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report on the status of projects funded under this section, including—
							
								(A)
 funding awarded;  (B) project results; and
							
								(C)
 incorporation of project findings, such as new technology and innovative approaches, into the conservation efforts implemented by the Secretary.
 (2)DatabaseThe Secretary shall use the data reported under paragraph (1) to establish and maintain a publically available database that provides—
 (A)a compilation and analysis (including economic analysis) of effective conservation practices for soil health, nutrient management, and source water protection in varying soil compositions, cropping systems, slopes, and landscapes, including the sources of the project data; and
 (B)a list of recommended new and effective conservation practices, based on the analysis under subparagraph (A).
							.
			